UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4176



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN NICHOLAS, a/k/a Scan,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:02-cr-00200)


Submitted: June 21, 2007                      Decided:   June 27, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tim C. Carrico, CARRICO LAW OFFICES, LC, Charleston, West Virginia,
for Appellant. Charles T. Miller, United States Attorney, Miller
A. Bushong III, Assistant United States Attorney, Beckley, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan Nicholas pled guilty in 2002 to distribution of

cocaine base (crack) and was sentenced to a term of 188 months

imprisonment. Nicholas challenged the quantity of drugs on appeal,

and we affirmed the sentence.             United States v. Nicholas, 71 F.

App’x 218 (4th Cir. 2003). Nicholas subsequently filed a motion to

vacate under 28 U.S.C. § 2255 (2000), raising a number of claims of

ineffective assistance of counsel.                The district court granted

relief   on    one     claim,   finding    that    Nicholas    was   incorrectly

sentenced     as   a   career   offender    because   one     of   his   predicate

convictions was too old to be counted.                 The court resentenced

Nicholas to a term of 151 months imprisonment, the bottom of the

revised advisory guideline range.           Nicholas appeals this sentence,

arguing that the sentence is unreasonable because the court gave

more weight to the advisory guideline range than to other factors

set out in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

              This court has repeatedly held that a sentence imposed

within a properly calculated guideline range is presumed to be

reasonable      See, e.g., United States v. Montes-Pineda, 445 F.3d

375, 379 (4th Cir. 2006), petition for cert. filed, __ U.S.L.W. __

(U.S. July 21, 2006) (No. 06-5439); United States v. Johnson, 445

F.3d 339, 341-42 (4th Cir. 2006).             We have considered Nicholas’

claim of procedural error, see United States v. Johnson, 445 F.3d

339, 345 (4th Cir. 2006), and find it without merit.


                                     - 2 -
           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                               - 3 -